DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a continuation of application 15/127,700 which claims priority to LU 92410 filed on March 21, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5-7 and 12-19, it is unclear as to how the word “child” should be interpreted.  Does the word “child” include teenagers?  How does the radar differentiate between 
Regarding claims 7 and 18, the language “at least partially in parallel” is confusing as to how two or more operations can be performed partially in parallel.  As such, the metes and bounds of the claims cannot not be ascertained, thus the scope of the claims are indefinite.  
Regarding claim 14, it is unclear how the language “first predetermined period is 5-15 seconds” further limits an apparatus claim because a “wait time” or “processing time” does not denote any type of structure or configuration.  As such, the metes and bounds of the claims cannot not be ascertained, thus the scope of the claims are indefinite.
Dependent claims 6-7 and 13-19 are rejected for being dependent on a rejected base claim.  
Claim 20 recites the limitation "the vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2003/0201894).
As to claims 1 and 20, Li discloses a radar sensor system for a vehicle, the system comprising: a transmitter, for illuminating at least one occupiable position within the vehicle with radiation, the radiation exhibiting multiple frequencies; at least one sensor for generating radar sensor signals from radiation reflected as a result of the transmitted radiation (Para. [0018] “Referring to FIG. 1, a passenger vehicle 10 is generally shown equipped with a radar motion sensing system 20 for detecting the presence of an occupant in the passenger compartment 12 of the vehicle 10 . . .  arranged to transmit and receive.”), a plurality of the radar sensor signals corresponding to different frequencies (Fig. 3 shows various signals with different frequencies); 
processing circuitry (Fig. 2 item 32 micro-controller), coupled to the at least one sensor (Fig. 2 shows microcontroller 32 coupled to transceiver 34),
the processing circuitry being configured to carry out the steps of: generating, based on the radar sensor signals, a first indicator value, the first indicator value indicating a degree of motion associated with the occupiable position
determining whether the first indicator value satisfies a first predetermined criteria (Para. [0024] “The averaged signal within the frequency window is compared to a threshold and is also compared to known frequency characteristics of expected movement due to heartbeat and breathing to determine occupant movement within the vehicle.” See also Fig. 5 item 75, Fig. 6A items 116 & 118, fig. 6B items 124 & 130 and Fig. 7 items 208 & 212); and 
when the first indicator value satisfies the first predetermined criteria, generating, based on radar sensor signals, a second indicator value indicating a degree of repetitive pattern within the radar sensor signals, wherein the second indicator value is, or is derived from, the product of multiple breathing indices, each breathing index being related to breathing rate (Para. [0035] “By knowing an expected frequency domain pattern for the occupant body movement resulting from heartbeat and respiration of the occupant within the vehicle, a comparison to the averaged frequency domain data allows for detection of movement due to heartbeat or respiration at the expected frequency levels.”).
As to claim 2, Li further discloses the radar sensor system of claim 1, wherein the first predetermined criteria is that the first indicator value lies between a first threshold value and a second threshold value (Figs. 6-7 as cited in claim 1).
As to claim 3, Li further discloses the radar sensor system of claim 2, wherein (i) the first threshold value is such that the first indicator value being below the first threshold value is indicative of an empty seat or environment (Fig. 7 items 210 and 214); 
(ii) the second threshold value is such that the first indicator value being above the second threshold value is indicative of a moving person or child (Fig. 7 items 210 and 214); and 
(iii) the first threshold value and the second threshold value are such that the first indicator value being between the first threshold value and the second threshold value is indicative of a sleeping child being present in the occupiable position or of an influence from sources external to the vehicle (Para. [0029] “the LP/CT type signal generally is the type of signal depicting the respiration and heartbeat pattern for a sleeping occupant within the vehicle”).
As to claim 4, Li further discloses the radar sensor system of claim 1, wherein the first indicator value is based on an amplitude of the radar sensor signals (Fig. 5 item 75 “Engery/Power Threshold”).
As to claim 5, Li further discloses the radar sensor system of claim 1, including the step of determining that a child is present with respect to the at least one occupiable position within the vehicle when the second indicator value satisfies a second predetermined criteria (Para. [0029] “the LP/CT type signal generally is the type of signal depicting the respiration and heartbeat pattern for a sleeping occupant within the vehicle”).
As to claim 6, Li further discloses the radar sensor system of claim 5, wherein the first predetermined criteria is that the first indicator value lies between a first threshold value and a second threshold value, and wherein the second predetermined criteria is that the second indicator value lies above a third threshold value (Fig. 6A items 108, 116 and 118; Fig. 6 B items 124 and 130; Fig. 7 items 204 (assumes noise threshold), 208 and 212; Fig. 8 items 306, 312 and 314).
As to claim 7, Li further discloses the radar sensor system of claim 5, wherein the frequencies of the transmitted radiation are dynamically varied such that the steps of (i) determining whether the first indicator value satisfies a first predetermined criteria and (ii) determining that a child is present with respect to the at least one occupiable position within the vehicle when the second indicator value satisfies a second predetermined criteria are carried out at least partially in paralle
As to claim 8, Li further discloses the radar sensor system of claim 1, wherein at least one breathing rate index is derived from motion determined based on the radar sensor signals (at least Para. [0029] as already cited).
As to claim 9, Li further discloses the radar sensor system of claim 1, wherein the second indicator value is dependent upon a breathing rate variation index, the breathing rate variation index being derived from motion determined based on the radar sensor signals and indicating a degree of variation in breathing rate (Para. [0032] “In step 130, DMM2 generally performs pattern recognition and calculates a confidence level.”  Pattern recognition would include all frequency characteristics whether they are “labeled” as indexes or not).
As to claim 10, Li further discloses the radar sensor system of claim 9, wherein the second indicator value is based on a combination of both the breathing rate and breathing rate variation index (Para. [0032] “In step 130, DMM2 generally performs pattern recognition and calculates a confidence level.”).
As to claim 11, Li discloses the radar sensor system of claim 1, wherein the second indicator value comprises a breathing signature (Para. [0032] “In step 130, DMM2 generally performs pattern recognition and calculates a confidence level.”).
As to claim 12, Li discloses a radar sensor system for a vehicle, the system comprising: a transmitter, for illuminating at least one occupiable position within the vehicle with radiation, the radiation exhibiting multiple frequencies; at least one sensor for generating radar sensor signals from radiation reflected as a result of the transmitted radiation, a plurality of the radar sensor signals corresponding to one or more frequencies (Para. [0018] and Figs. 1 & 3 as cited in claim 1); processing circuitry, coupled to the at least one sensor (Fig. 2 as cited in claim 1), the processing circuitry being configured to carry out the steps of: generating, based on the radar sensor signals, a first indicator value, the first indicator value indicating a degree of motion associated with the occupiable position (Para. [0022] as cited in claim 1); determining whether the first indicator value satisfies a first threshold; when the first indicator value does not satisfy the first threshold, determining that a child is not present in the vehicle (Para. [0024] as cited in claim 1); when the first indicator value satisfies the first threshold, determining whether the first indicator value satisfies a second threshold; and when the first indicator value satisfies the second threshold, determining that a child is present in the vehicle (Para. [0035] discloses pattern recognition by “knowing an expected frequency domain pattern . . .” as previously cited in claim 1.).
As to claim 13, Li further discloses the radar sensor system of claim 12, wherein the steps of determining whether the first indicator value satisfies the first threshold and determining whether the first indicator value satisfies the second threshold are performed based on radar sensor signals occurring during a first predetermined period (Figs. 6-7.  See also Para. [0036] “predetermined system configurations”).
As to claim 14, Li further discloses the radar sensor system of claim 13, wherein the first predetermined period is 5-15 seconds (Para. [0025] “sampling length of about five seconds”).
As to claim 15, Li further discloses the radar sensor system of claim 12, wherein, when the first indicator value does not satisfy the second threshold, then generating, based on radar sensor signals, a second indicator value indicating a degree of repetitive pattern within the radar sensor signals, wherein the second indicator value is, or is derived from, the product of multiple breathing indices, each breathing index being related to breathing rate
As to claim 16, Li further discloses the radar sensor system of claim 15, including the step of determining that a child is present with respect to the at least one occupiable position within the vehicle when the second indicator value satisfies a second predetermined criteria (Para. [0035] discloses pattern recognition by “knowing an expected frequency domain pattern . . .” as previously cited in claim 1.)
As to claim 17, Li further discloses the radar sensor system of claim 16, wherein the second predetermined criteria is that the second indicator value lies above a third threshold value (Fig. 6A items 108, 116 and 118; Fig. 6 B items 124 and 130; Fig. 7 items 204 (assumes noise threshold), 208 and 212; Fig. 8 items 306, 312 and 314.  Although only two thresholds is shown it is clear that a noise threshold (3rd threshold) is used in item 204.).
As to claim 18, Li further discloses the radar sensor system of claim 16, wherein the one or more frequencies of the transmitted radiation are dynamically varied such that the steps of (i) determining whether the first indicator value satisfies the first threshold, (ii) determining whether the first indicator value satisfies the second threshold, and (iii) determining that a child is present with respect to the at least one occupiable position within the vehicle when the second indicator value satisfies a second predetermined criteria are carried out at least partially in parallel (Fig. 5 shows items 74, 76 and 78 being processed by item 80 in a parallel fashion).
As to claim 19, Li further discloses the radar sensor system of claim 12, wherein (i) the first threshold is such that the first indicator value being below the first threshold is indicative of an empty seat or environment (Fig. 7 items 210 and 214); (ii) the second threshold is such that the first indicator value being above the second threshold is indicative of a moving person or child (Id.); and (iii) the first threshold and the second threshold are such that the first indicator value being between the first threshold and the second threshold is indicative of a sleeping child being present in the occupiable position or of an influence from sources external to the vehicle (Para. [0029] as cited in claim 3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting over claims 1 and 16 of U.S. Patent No. US 10,457,161 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claims 1 and 3 and claims 12 and 19 of the instant application are similar in scope to claims 1 and 16 of the patent US 10,457,161.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion

Prior art considered relevant:
Borlez (WO 2009/083017) was used to reject the claims in application 15/127,700 which is now patent US 10,457,161.  
Breed (US 2001/0042976) discloses a vehicular occupant motion analysis system.
Hofbeck (US 7,520,529) discloses a system wherein a seat uses reflectors to determine the height of the occupant.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648